 Case 3:19-cv-02259-M-BK Document 21 Filed 12/10/20              Page 1 of 1 PageID 326



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


WILLIE RAY L.,                                  §
          PLAINTIFF,                            §
                                                §
V.                                              §     CASE NO. 3:19-CV-2259-M-BK
                                                §
COMMISSIONER OF THE SOCIAL                      §
SECURITY ADMINISTRATION,                        §
          DEFENDANT.                            §

     ORDER ACCEPTING FINDINGS, RECOMMENDATIONS, AND CONCLUSIONS
               OF THE UNITED STATES MAGISTRATE JUDGE

       United States Magistrate Judge Renée Harris Toliver made Findings, Conclusions and a

Recommendation in this case. No objections were filed. The District Court reviewed the

proposed Findings, Conclusions and Recommendation for plain error. Finding none, the Court

accepts the Findings, Conclusions and Recommendation of the United States Magistrate Judge.

       SO ORDERED this 10th day of December, 2020.
